Case 1:20-cv-04922-LTS-JLC Document 131
                                    129 Filed 12/01/20
                                              11/25/20 Page 1 of 4
Case 1:20-cv-04922-LTS-JLC Document 131
                                    129 Filed 12/01/20
                                              11/25/20 Page 2 of 4
Case 1:20-cv-04922-LTS-JLC Document 131
                                    129 Filed 12/01/20
                                              11/25/20 Page 3 of 4




  which is filed at Docket Entry No. 130 and incorporated herein by reference;   LTS
           /




 30       November


  /s/ Laura Taylor Swain
Case 1:20-cv-04922-LTS-JLC Document 131
                                    129 Filed 12/01/20
                                              11/25/20 Page 4 of 4
